DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claim 20 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The term machine-readable storage device is defined in the specification in an open-ended manner. The specification also discusses carrier signals. It is thus interpreted as such and so it does not fall within at least one of the four categories of patent eligible subject matter.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-20 are rejected under 35 U.S.C. 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
For claims 1, 5-6, 17, and 20, the term “the pear node” is unclear and thus indefinite because there are more than one peer nodes. It is suggested it be emended to “said each peer node”.

For claim 5, the phrase “… manager based the one or more…” is syntactically incorrect and thus indefinite. It is suggested it be emended to “manager based on the one or more”.

Dependent claims, inherit rejections.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

Initially it should be noted that this application is a continuation of Application Number 16/263,413, filed January 31, 2019, now US Patent 11,086,723, having the same Assignee and inventor.

Claims 1-20 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 11,086,723.  Claims 1-20 of U.S. Patent No. 11,086,723 anticipate claims 1-20 of instant application.
For claim 1, U.S. 11,086,723 claim 1 anticipates as demonstrated by the following table:
Instant Application
U.S. 11,086,723
comments
1. A method comprising: identifying instructions to perform a first restore job and a second restore job; performing the first restore job on a first distributed dataset that is distributed across a cluster of peer nodes of a distributed database, each peer node comprising a node manager that regulates restore tasks based on one or more computational resource usage levels of the peer node; and performing the second restore job on a second distributed dataset that is distributed across the cluster of peer nodes, the first and second restore jobs being performed in parallel by the cluster of peer nodes.
A method comprising: 
identifying instructions to perform a first restore job and a second restore job; performing the first restore job on a first distributed dataset that is distributed across a cluster of peer nodes of a distributed database, each peer node comprising a node manager that regulates restore tasks based on one or more computational resource usage levels of the peer node; and performing the second restore job on a second distributed dataset that is distributed across the cluster of peer nodes, the first and second restore jobs being performed in parallel by the cluster of peer nodes 
same

and at least one node manager of one of the peer nodes having tasks from the first restore job and the second restore job
anticipation


For independent claims 17 and 20, in the same manner, the claims are anticipated by respective claims 17 and 20 of the patent.

For dependent claims 2-16 and 18-19, in the same manner, the claims are anticipated by respective claims 2-16 and 18-19 of the patent.

Allowable Subject Matter
Claims xxx would be allowable if all 35 USC § 112, 35 USC § 101, and double patenting rejections are overcome.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: 
Kulkarni et al. (9,798,584 B1) teaches distributed database in a cluster and job recovery but not the other limitations.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to YAIR LEIBOVICH whose telephone number is (571)270-3796. The examiner can normally be reached 8:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matt Kim can be reached on 5712724182. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/YAIR LEIBOVICH/Primary Examiner, Art Unit 2114